Citation Nr: 1110948	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  03-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a disability manifested by grinding of the teeth (bruxism), including as secondary to service-connected psychiatric disability.

2.  Entitlement to service connection for impotence, including as secondary to service-connected psychiatric disability.

3.  Entitlement to service connection for a sleep disorder, manifested by insomnia, including as secondary to service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  This case was most previously before the Board in February 2009.

In February 2004 the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Evidence pertinent to the matter of entitlement to service connection for bruxism was received contemporaneously with the Veteran's representative's February 2011 written argument.  The Veteran, through his representative, has waived initial RO consideration of this evidence.

The issue of entitlement to service connection for polyneuropathy has been raised by the record (in a May 2010 letter from the Veteran's representative), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  In the same manner, the Board notes the following from the introduction section of the Board's February 2009 remand:

The Board also notes that medical evidence of record and statements made by the Veteran assert that his service-connected psychiatric disability has worsened, warranting an increased rating.  See Statement, received October 2007.  The Veteran also contended that entitlement to a total disability rating based on individual unemployability is warranted because he is not working due to his service-connected disability.  Id.  Additionally, in a February 2008 statement, the Veteran's representative requested that August 6, 2006 be considered as the date of claim for an added dependent.

As the RO has not yet adjudicated these matters, they are not for appellate review at this time.  As such, these matters are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A VA psychiatrist has linked the Veteran's bruxism to the Veteran's service-connected psychiatric disability.

2.  A VA physician has linked the Veteran's erectile dysfunction to the Veteran's service-connected psychiatric disability.

3.  The most competent evidence of record reveals that the Veteran's insomnia is not a separate disease entity but is a symptom of the Veteran's service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  Bruxism is proximately due to service-connected psychiatric disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).

2.  Erectile dysfunction is proximately due to service-connected psychiatric disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).

3.  Insomnia was not incurred in or aggravated by active service, and is not proximately due to, or chronically aggravated by, service-connected psychiatric disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claims of service connection for bruxism and erectile dysfunction, any deficiency as to VA's duties to notify and assist, as to those issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in February 2002, September 2004, January 2007, and May 2008 the Veteran was informed of the evidence and information necessary to substantiate the claim for service connection for insomnia on a direct-incurrence basis, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the January 2007 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the insomnia claim, such notice was not compliant with Pelegrini.  However, as the issue was readjudicated thereafter, there is no prejudice to the appellant in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  While the VA letters did not provide VCAA notice as to the secondary service connection aspect of his claim, the Board finds that the Veteran has not been prejudiced by this notice defect.  The record reflects that the Veteran had actual notice in this regard.  In a supplemental statement of the case issued in October 2010, under the Reasons and Bases heading, the Veteran was apprised of the criteria for service connection on a secondary basis.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  In August 2010 a VA psychologist provided an opinion that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2010 VA psychologist's opinion is more than adequate.  The VA psychologist reviewed the Veteran's medical records, and supporting rationale was provided for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion with respect to the insomnia issue has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its February 2009 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

The Board notes that 38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, was amended during the pendency of this appeal, effective October 10, 2006.  The current 38 C.F.R. § 3.310(b) sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In a March 2005 rating decision, the Veteran was granted service connection for psychiatric disability, diagnosed as anxiety disorder and PTSD.  The Veteran asserts that the disabilities on appeal are related to his service-connected psychiatric disability.

I.  Bruxism

In a January 2011 letter, the Veteran's VA psychiatrist essentially stated that it was likely that the Veteran's bruxism was related to his PTSD.

The Board finds that the competent medical evidence demonstrates that the Veteran's bruxism is causally related to his service-connected PTSD.  As for the probative value of the January 2011 VA psychiatrist's opinion, the Board observes that a review of the claims file reveals that the VA psychiatrist is familiar with the Veteran's medical history and has treated the Veteran for many years.  At the bare minimum, the Board finds that the evidence of record as a whole is in equipoise as to a relationship between bruxism and service-connected psychiatric disability.

Resolving doubt in the Veteran's favor, the Board finds that service connection for bruxism is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Erectile dysfunction

A June 2008 VA mental disorders examiner essentially stated, in pertinent part, that the Veteran's erectile dysfunction was "related" to the Veteran's service-connected psychiatric disability.  At a June 2008 VA genitourinary examination, the examiner essentially stated that the cause of the Veteran's erectile dysfunction was multifactorial, and psychiatric disease may (in addition to hypertension and hypercholesterolemia) also be a factor.  

The June 2008 VA examiners reviewed the Veteran's claims file and performed a contemporaneous examination.  While in-depth supporting rationale was not offered, the fact remains that VA examiners from two medical specialty areas (mental disorders and genitourinary) have provide opinions essentially linking the Veteran's erectile dysfunction to service-connected psychiatric disability.  In short, the Board is unable to dissociate the Veteran's erectile dysfunction from his service-connected psychiatric disability.  The Board finds that the evidence of record as a whole is, at least, in equipoise as to a relationship between erectile dysfunction and service-connected psychiatric disability.

Resolving doubt in the Veteran's favor, the Board finds that service connection for erectile dysfunction is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Insomnia

Multiple VA examiners, while noting sleep problems, have not designated or indicated that the Veteran's insomnia was a separate psychiatric disability or entity.

An August 2010 VA examiner, in response to the question of whether the Veteran's insomnia was due to PTSD or to other causes, answered as follows:

Sleep disturbance is a common feature of PTSD.  The [Veteran's] insomnia more likely than not represents symptoms of the [Veteran's] service connected condition of PTSD.

The Board finds that the competent medical evidence fails to demonstrate that the Veteran's has insomnia that is separate from his service-connected psychiatric disability.  While acknowledging that the June 2008 VA examiner indicated that the Veteran's insomnia was related to service-connected disability, the opinion did not address whether insomnia was part and parcel of PTSD or was a separate psychiatric entity.  The August 2010 VA examiner, on the other hand, after reviewing the Veteran's claims file, stated that the Veteran's sleep disturbance was a common feature of PTSD and was essentially a symptom of service-connected psychiatric disability.  A March 2009 VA examiner had also indicated that sleep disturbance was a common feature of PTSD.  The Board here observes that sleep impairment was one of the factors used in awarding a 30 percent evaluation for psychiatric disability in the March 2005 RO decision.

The Board notes that the Veteran provided little relevant evidence pertaining to this issue at his February 2004 Board hearing.  (February 2004 Board hearing transcript, pages 19-20.)

As for direct service connection, sleep problems were not noted in service, and there is no medical opinion relating such disability, as separate and distinct from service-connected psychiatric disability, to the Veteran's military service.

In sum, the preponderance of the evidence is against service connection for insomnia as separate and distinct from service-connected psychiatric disability, on a direct or secondary basis.

While the Board does not doubt the sincerity of the Veteran's belief regarding his insomnia, and finds the observations of insomnia to be credible, the Veteran, as a layman, does not have the necessary medical training and/or expertise to opine as to whether he has insomnia related to service or service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bruxism, as secondary to service-connected psychiatric disability, is granted.

Service connection for erectile dysfunction, as secondary to service-connected psychiatric disability, is granted.

Service connection for a sleep disorder manifested by insomnia, as separate and distinct from service-connected psychiatric disability, to include as secondary to service-connected psychiatric disability, is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


